Morsell, J.,
concurred in overruling the motion to dissolve the injunction ; but was of opinion that the plaintiff was not bound to pay interest until he took possession of the property.
ThRuston, J., absent.
This cause came to final hearing at November term, 1839, when the Court (Morsell, J., contrd,') was of opinion, and so decreed, that the plaintiff was liable for interest on the purchase-money from the day of sale, until it was brought into Court, but not after-wards ; and that the plaintiff was entitled to the rents and profits accruing between the day of sale and his taking possession, (deducting what was expended in repairs;) and his costs to be deducted from the purchase-money and interest.
A trustee was appointed to convey to the plaintiff all the rights of all the other parties to the suit: and the injunction was made perpetual.